Citation Nr: 1822164	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Previously, the issues of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a January 2011 rating decision which became final.  The Veteran filed a request to reopen both issues in which the RO reopened the claims in an October 2013 rating decision, but continued to deny service connection.  

The Veteran had a local hearing before a Decision Review Officer in March 2017 and the case is presently before the Board for further appellate review.


FINDINGS OF FACT

1.  A January 2011 rating decision denied service connection for bilateral hearing loss and tinnitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 2011 rating decision is neither cumulative nor redundant, it relates to unestablished facts necessary to substantiate the claims for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran does not have hearing loss for VA compensation purposes.  

2.  Giving reasonable doubt to the Veteran, the Veteran's tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  The January 2011 rating decision denying the claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  Bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in a February 2013 letter sent prior to the adjudication of the Veteran's claims.  

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in April 2013 and October 2017.  The Board notes that the October 2017 examination was inadequate for adjudication; and as such, the Veteran was provided another examination in November 2017.  This examination was also inadequate for adjudication; however, the Board notes that while VA's duty to assist is broad, it is not unlimited, but rather must be channeled into "reasonable efforts" to provide such assistance.  See 38 U.S.C. § 5103A (a).  Therefore, the Board finds that VA has made reasonable efforts to assist the Veteran.  Despite the latter two examinations being inadequate, the April 2013 VA examiner made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As VA has provided examinations for the Veteran to assist in substantiating his claim, VA's duty to assist has been satisfied.

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case; therefore, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were last denied in a January 2011 rating decision, which found that the evidence did not support a finding for service connection for either claim.  As the Veteran did not perfect his appeal within 60 days of the SOC or the remainder of the one year period from the January 2011 rating decision, said rating decision became final. 

Since January 2011, additional medical and lay evidence has been added to the record in the form of an audiological examination submitted in December 2012, and the Veteran's hearing testimony from March 2017.  The new examination appears to show that the Veteran's hearing loss has worsened since his last VA examination.  This particular evidence is new and material because it has not previously been submitted to VA and relates to an unestablished fact.  

With regard to the Veteran's tinnitus, the Veteran testified that he was exposed to hazardous noise while in service as a radar mechanic.  The Veteran explained that the radar caused a loud pitch, "whine" noise, and he further testified that he has experienced ringing in his ears since service.  This evidence is new because the Veteran's testimony was not of record at the time of the previous denial.  Regarding the materiality, the Board notes that the Veteran's claim was previously denied due to a reported onset of tinnitus 2 to 3 years ago and because there was no evidence of treatment while in service; however, the Veteran's new testimony provided an onset of ringing since service, and the Veteran testified that no one went to sick call for the ringing since it was common.  

Therefore, as new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system such as hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Here, the Veteran seeks service connection for bilateral hearing loss from noise exposure while in service.  Specifically, the Veteran contends that his MOS has a radar mechanic exposed him to loud noises.  In his hearing, the Veteran reported working with a Hawk Radar which had a loud pitch, "whining" noise that caused a ring in his ear. He further reported the ringing has lasted since service and can last from two to three hours.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis related to his hearing.  The April 2013 examination revealed the following findings:


500 hz
1000 hz
2000 hz
3000 hz
4000hz
6000hz
8000hz
Avg
Right
25
25
25
25
25
35
30
25
Left
25
25
20
25
25
25
20
24

Speech discrimination was 96 percent in both the right and left ears.  

The examiner found that the Veteran's hearing loss was not related to service as the Veteran has normal hearing in his left ear, and sensorineural hearing loss in the frequency range of 6000 hz or higher frequencies for the right ear, but no hearing loss for VA purposes.  The examiner further explained that the Veteran reported the onset of hearing problems approximately one year ago and research does not support late onset noise-induced hearing loss.  With regard to tinnitus, the examiner found that the Veteran's tinnitus was also not related to service due to the Veteran's report of onset 30 years post separation.  The examiner explained that research does not support late onset noise-induced damage to the auditory system, and noise induced tinnitus occurs from damage to the auditory system.

The Veteran received another audiological examination in October 2017; however, the examiner determined the results were not valid for rating purposes as they were inconsistent with organic hearing loss.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears but could not provide a nexus opinion due to the inconsistencies.  The examiner also explained that the Veteran's responses were inconsistent and highly variable, and that the Veteran reported that tinnitus increased during testing, making it more difficult to hear.  

Similarly, the evidence shows another audiological examination in November 2017 in which the results were found to be inconsistent and not valid for rating purposes.  The findings were as follows:



500 hz
1000 hz
2000 hz
3000 hz
4000hz
6000hz
8000hz
Avg
Right
50
55
50
55
55
55
60
53.75
Left
45
50
45
50
55
60
55
50

Speech discrimination was 16 percent for the right ear and 14 percent for the left ear.  The examiner found that the pure-tone thresholds were not commensurate with the provided speech recognition thresholds in both ears; therefore, the Veteran exhibits what could be non-organic hearing loss that could not be associated with military noise exposure.  The examiner noted that since all of the testing completed on the day of the exam was invalid, a definitive etiology could not be provided without mere speculation.  

Considering the evidence of record, the Board finds that service connection is not warranted as the evidence shows the Veteran does not have a current hearing loss disability for VA purposes.  As noted previously, the examinations from October 2017 and November 2017 are inadequate for adjudicating the Veteran's claims due to the inconsistencies.  In considering the April 2013 examination, the Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While the Veteran was found to have sensorineural hearing loss in his right ear during his April 2013 examination, this was in the 6000 hz frequency range and does not meet the requirements of 38 C.F.R. § 3.385.  

The Board notes that the Veteran submitted new evidence in the form of a private audiological exam dated December 2012; however, while the report appears to have utilized a pure-tone audiometric test, there is no indication that it was conducted by a state-licensed audiologist, nor is there any indication that the required Maryland CNC test was given in accordance with 38 C.F.R. § 4.85 (a).  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  Therefore, this examination is also inadequate for rating purposes.  

As a result, the Board finds that the April 2013 VA audiometric findings are the most probative evidence of record to assess whether the Veteran has current bilateral hearing loss for VA purposes as there is no other evidence of record that contradicts these findings.  The Board recognizes the Veteran's reports of his inability to hear due to loud background noise and that he sometimes has to read a person's lips to understand what they are saying; however, the Veteran's lay statements are outweighed by the probative value of the examinations as the Veteran does not have the requisite specialized expertise in audiology to measure or diagnose a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, which is determined based on objective audiometric testing and controlled speech recognition testing.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Based on the available record and the evidence above, the Veteran does not have hearing loss for VA compensation purposes.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  As there is no evidence of hearing loss for VA purposes, the claim for bilateral hearing loss must be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to service connection for tinnitus, the Board finds that service connection is warranted.  As noted above, the audiometric examinations from October 2017 and November 2017 were deemed inadequate.  In considering the findings from the April 2013 examination, the examiner found that the Veteran's tinnitus was not related to service since the examiner found no clinical hearing loss in the left ear, and the Veteran reported ringing equally in both ears.  The examiner further noted an onset of tinnitus 2 to 3 years ago, and that research does not support late onset noise-induced damage to the auditory system and noise induced tinnitus occurs from damage to the auditory system.  

Contrarily, the Veteran testified to having a ringing in his ear since service, and that his tinnitus has persisted on and off since that time.  Additionally, the Veteran testified that he utilized a "Hawk Radar" causing a "whine" or ring in his ears.  The Board notes that the Veteran's DD-214 shows an MOS of Hawk Fire Control Mechanic.  According to DOD's listing for noise exposure, this MOS is "highly probable" for being exposed to hazardous noise.  Therefore, as the Veteran's military records support the Veteran's testimony regarding his MOS, the Board finds the Veteran credible in this regard and concedes noise exposure in service.  

With regard to a causal relationship, the examiner noted a late onset of tinnitus as one of the reasons for finding that tinnitus was not related to service; however, the Board notes that service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, the examiner also found a causal relationship did not exist noting that noise induced tinnitus occurs from damage to the auditory system, and while the Veteran reported ringing equally in both ears, he had no clinical hearing loss in the left ear.  The Board notes that although the Veteran did not have hearing loss for VA compensation purposes, the examiner did note that the Veteran had hearing loss in the right ear in the 6000 hz range.  Moreover, because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the Board has conceded noise exposure in service, and the Veteran has testified that he experienced tinnitus while in service and that it has continued off and on.  Upon a careful review of the foregoing and considering the negative opinion by the examiner, the Board has determined the evidence is at least in equipoise as to whether the Veteran's tinnitus originated during service. Consequently, the Board resolves reasonable doubt in favor of the Veteran, and service connection for tinnitus is granted.


ORDER

New and material evidence having been submitted, the request to reopen the claim of bilateral hearing loss is granted. 

New and material evidence having been submitted, the request to reopen the claim of tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


